Case 3:20-cr-00011-CWR-FKB Document 3 Filed 01/15/20 Page 1 of 2

SOUTHERN DISTRICT OF MISSISSIPP|
5

    
      

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI

  

NORTHERN DIVISION ARTHUR JOHNSTON coun
UNITED STATES OF AMERICA
v. CRIMINAL NO. 3° 0LL // Cwk fUB
PURVIS DUSTIN WARD and 18 U.S.C. § 471
MARY GLASSMIRE SESSUMS 18 U.S.C. § 472
The Grand Jury Charges:
COUNT 1

That on or before November 2, 2019, in Rankin County in the Northern Division of the
Southern District of Mississippi, and elsewhere, the defendants, PURVIS DUSTIN WARD and
MARY GLASSMIRE SESSUMS, aided and abetted by each other, with intent to defraud, did
counterfeit, falsely make and forge obligations of the United States, specifically $100, $20, $10
and $5 Federal Reserve Notes, in violation of Title 18, United States Code, Sections 471 and 2.

COUNT 2

That on or before November 2, 2019, in Rankin County in the Northern Division of the
Southern District of Mississippi, and elsewhere, the defendant, PURVIS DUSTIN WARD,
aided and abetted by MARY GLASSMIRE SESSUMS, did with intent to defraud, possess
and pass obligations of the United States to wit: counterfeit Federal Reserve Notes, knowing the
same to have been falsely made and counterfeited, all in violation of Title 18, United States

Code, Sections 472 and 2.
Case 3:20-cr-00011-CWR-FKB Document 3 Filed 01/15/20 Page 2 of 2

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

As a result of committing the offenses as alleged in this Indictment, the defendants,
PURVIS DUSTIN WARD and MARY GLASSMIRE SESSUMS, shall forfeit to the United
States all property involved in or traceable to property involved in the offenses, including but not
limited to all proceeds obtained directly or indirectly from the offenses, and all property used to
facilitate the offenses. Further, if any property described above, as a result of any act or
omission of the defendants: (a) cannot be located upon the exercise of due diligence; (b) has
been transferred or sold to, or deposited with, a third party; (c) has been placed beyond the
jurisdiction of the Court; (d) has been substantially diminished in value; or (e) has been
commingled with other property, which cannot be divided without difficulty, then it is the intent
of the United States to seek a judgment of forfeiture of any other property of the defendants, up
to the value of the property described in this notice or any bill of particulars supporting it.

All pursuant Title 18, United States Code, Sections 492 and 982(a)(2)(B); Title 28,

United States Code, Section 2461(c); and Title 49, United States Code, Section 80303.

 

A TRUE BILL:
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This indictment wasgeturned in open court by the foreperson or deputy foreperson of the

grand jury on this, the _)S“day of January, 2020. obo

UNITED STATES MAGISTRATE JUDGE
